Citation Nr: 1411164	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  06-39 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active military duty for several periods: March 15, 1976 to January 5, 1978; January 6, 1978 to February 18, 1980; February 3, 2003 to August 12, 2004; and May 15, 2005 to September 23, 2005.  He had multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INADUTRA) with the Puerto Rico Army National Guard.  See November 2011 Memorandum through the Staff Judge Advocate, Puerto Rico Army National Guard.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  In that decision, in pertinent part, the RO denied a claim for service connection for right knee patellofemoral syndrome. 

In February 2009, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file. 

This claim was previously remanded in June 2010, October 2011, and October 2012.  The Board again finds there has not been substantial compliance with the remand.



FINDING OF FACT

Right knee disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease of the right knee was not exhibited within the first post service year.  



CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service, and degenerative joint disease of the right knee may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify& Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1). 

The VCAA notice requirements apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the issuance of the March 2006 rating decision that is the subject of this appeal, the Veteran was advised of the evidence necessary to substantiate a claim for service connection and of his and VA's respective duties in obtaining evidence. See March 2005 letter.  In March 2009 correspondence, he was also notified of effective dates for ratings and degrees of disability.  The claim was readjudicated in an April 2011 supplemental statement of the case.  Id.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  This duty has also been met, as the Veteran's service treatment records (STRs) as well as VA and private treatment records have been associated with the claims file.  In February 2006 correspondence to the Puerto Rico Army National Guard State Medical Command, VA requested (for the fourth time) copies of all physical examinations, service treatment records, line of duty determinations, and verification of all periods of service.  In response, additional STRs and a duplicative June 2005 line of duty determination were associated with the claims file.  In June 2010 correspondence VA again requested such records from the State Medical Command.  In response, a November 2010 memorandum reported that the service member medical records were not found.  In November 2011 correspondence to the appropriate Adjutant General's Office, VA again requested records.  In response to the latest request, in November 2011, a Memorandum through the Staff Judge Advocate of the Puerto Rico Army National Guard verified the Veteran's periods of active duty and included a copy of his DD214.  Although the Veteran claims that a line of duty determination was completed on his right knee (around July 2000), he testified that the National Guard told him that they couldn't find a line of duty determination for his knee (Transcript, p 16).  Therefore, further attempts to obtain such records would be futile.  

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The previous remand was for the purpose of obtaining VA treatment records since July 2010, July and August 2011 VA examination reports, and Social Security Administration (SSA) records as well as obtaining an adequate opinion.  The requested recent VA treatment records have been associated with the Veteran's Virtual VA claims folder.  The July and August 2011 VA examination reports as well as all records associated with SSA have been associated with the paper claims file.  In addition, the prior VA examiner provided an adequate opinion in February 2013.  In regards to the SSA records, the Board acknowledges that some forms completed in Spanish were not translated into English.  However, the Veteran also completed similar forms in English identifying various disabilities, none of which included his right knee.  Also, the SSA decision summarized the evidence and various disabilities without any mention of the right knee.  The SSA records showed that the Veteran was awarded disability benefits for back and affective/mood disorders.  Therefore any error in not having the few records translated is harmless as the SSA records are irrelevant to the Veteran's current claim.  The legible parts of a December 2004 treatment record from Dr. L.F.D. were translated from Spanish to English.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Criteria
      
Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)." Walker, 708 F.3d 
at 1337.

Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Here, there was no examination at entry into the fourth period of active duty. The statute provides that the presumption of soundness applies when a Veteran has been 'examined, accepted, and enrolled for service,' and where that examination revealed no 'defects, infirmities, or disorders.'  38 U.S.C.A. § 111. Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition 'attaches only where there has been an induction examination in which the later-complained-of disability was not detected' (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. 238.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Additionally, the presumption of sound condition and aggravation do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

III.  Analysis

In February 2005, the Veteran filed a claim for service connection for "knee swelling".  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right knee disability.  

The Veteran has had several periods of active duty and ACDUTRA.  First, the Board finds that service connection is not warranted based on the Veteran's first three periods of active service or for any period of ACDUTRA.

Overall, a review of STR's and Reports of Medical Examination and History shows that during the Veteran's first two periods of active service from March 15, 1976 to January 5, 1978 and from January 6, 1978 to February 18, 1980, there were no complaints, treatment, or diagnoses related to the right knee.  A December 1979 Report of Medical Examination revealed a normal clinical evaluation of the lower extremities and other musculoskeletal system.  

A Statement of Medical Examination and Duty Status shows that on July 8, 2001, while on ACDUTRA at Fort Stewart, Georgia, the Veteran injured his right wrist while driving a 2 1/2 ton truck when the vehicle hit a hole and the steering wheel made an unexpected turn and he twisted his wrist.  No right knee complaints were reported at this time. 

During an October 2002 Annual Medical Certification, the Veteran reported that he did not currently have any medical/dental problems.  The examiner noted the Veteran's prior history with regard to his right wrist and did not identify any right knee problems.  

The Veteran's third period of active duty was from February 2003 to August 2004.  On February 2003 Pre-Deployment Health Assessment, the Veteran indicated that he did not have any medical or dental problems.  On June 2004, Post-Deployment Health Assessment, he reported that he did not have swollen, stiff, or painful joints, but had muscle and back aches.  A July 2004 Report of Medical Assessment noted the Veteran's complaints of lower extremity swelling in the morning.  There was no history or trauma.  On a Post-Deployment Assessment dated in July 2004, the Veteran indicated that he had swollen, stiff, or painful joints during the deployment and current muscle and back aches.  However, on a Post-Deployment Assessment dated a couple of days later he indicated that he did not have swollen, stiff, or painful joints, but had back and muscle aches.  A Statement of Medical Examination and Duty Status revealed that on July 2004, while stationed at Fort Bragg, the Veteran was moving equipment from a building when felt a sharp pain in his lower back.  

The Veteran did not report any complaints or symptoms of right knee disability during his first three periods of active service.  

While the Veteran testified in February 2009 that he had an accident during annual training in Mississippi around 2000 and injured his right knee, the only record of an injury during ACDUTRA was dated in July 2001 and did not reflect any complaints or symptoms related to his right knee.  Additionally, the Veteran testified that tests on his right knee were normal. Id.  According to VA regulations, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 C.F.R. §  3.6(a) (emphasis added).  This has not been shown in this case.  The July 2001 line of duty determination during a period of ACDUTRA showed a wrist injury.  Although the Veteran is competent to provide statements regarding symptoms he experienced during a period of active duty or ACDUTRA, this is not documented in any of the service treatment records.  Indeed, all of the service treatment records, aside from general complaints of lower extremity swelling in the morning; or swollen, painful, stiff joints on July 2004 report of Medical Assessment and Post Deployment Assessment, are absent any indication of a right knee problem.  Additionally, the July 2004 records never specifically indicated a right knee problem and on another Post-Deployment Assessment dated a couple of days, the Veteran reported that he did not have and never had had swollen, stiff, or painful joints, but had back and muscle aches.  In a March 2011 VA work-up of the right knee, the Veteran reported the onset of symptoms in 2005.  The Board does not find reliable lay evidence of continuity of symptoms.  Any claim by the Veteran of a right knee problem during the first three periods of active duty or a period of ACDUTRA with continuity of symptoms since is not credible.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board affords more value to the service treatment records which are absent for any complaints regarding any right knee problems.  Therefore, service connection for a right knee disability is not warranted based on the first three periods of active service or any other period of ACDUTRA/INACDUTRA. 

The Veteran was not diagnosed with osteoarthritis of the right knee until the March 2011 VA examination, and the presumptive conditions for arthritis do not apply. 38 U.S.C.A. § 3.309.

Additionally, in February 2013, a VA examiner (who previously examined the Veteran in March and November 2011) reviewed the entire C-file and opined that the right knee condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no documented evidence (silent), for a diagnosis compatible with patellofemoral dysfunction or knee osteoarthritis during the Veteran's periods of service from March 1976 to February 1980 and from February 2003 to August 2004.  

Treatment reports dated between the Veteran's third period of active duty and fourth period of active duty consist of November 2004 VA x-ray results of the knees that were negative for any abnormalities.  On a December 2004 Initial Medical Review-Annual Medical Certificate, he reported that he currently did not have any medical/dental problems.  A December 2004 report of medical history and examination, during a period of INACDUTRA, showed a normal physical examination, but the Veteran checked that he had "knee trouble." 

In regards to the Veteran's fourth period of active service, the Board finds that the Veteran's right knee disability pre-existed this period of service and was not aggravated by service.

As there is no enlistment examination for the Veteran in the file for this last period of active duty service from May 15, 2005 to September 23, 2005, the presumption of soundness does not attach.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  On May 16, 2005, VA joint examination, the Veteran was diagnosed with bilateral knee patellofemoral dysfunction.  

In regards to whether the Veteran's right knee disorder preexisted his last period of active duty, on December 2004 report of medical history and examination, the Veteran checked that he had "knee trouble.  Also, on the May 16, 2005 VA examination, the Veteran reported a history of knee pain unrelated to any specific trauma but that it had been insidious and slow in onset for the past three to four years and evolution affecting him lately on an almost weekly basis.   

In February 2013, a VA examiner (who previously examined the Veteran) reviewed the entire C-file and noted that the Veteran was seen on May 16, 2005 for a VA examination, the day after initiation of active service (May15, 2005 to September 23, 2005).  The examiner stated that a patellofemoral dysfunction does not develop in a period of 24 hours; it was documented that the Veteran reported that the knee pain was unrelated to any specific trauma but that this had been insidious and slow in onset and evolution affecting him lately on an almost weekly basis.  The examiner found that this meant that the knee pain did not occur the day of activation (May 15, 2005) or the day after (May 16, 2005 VA examination) since it was reported as of insidious onset and evolution.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition).  

Therefore, the question becomes whether the Veteran's right knee disability was aggravated by active service. 

On the May 2005 VA examination, the Veteran had a normal range of motion with pain for his right knee.  The examiner noted that October 2004 x-ray results of the knee showed no fractures or dislocations. 

The subsequent service treatment records from the Veteran's fourth period of active service are completely absent for any notations or documentation with respect to any right knee problems.  

The Veteran indicated during his March 2011 VA examination, that pain in his right knee began in June 2005 secondary to an incident related to unloading a truck and handling heavy weigh.  However, a Statement of Medical Examination and Duty Status revealed that on June 5, 2005, while on active duty, the Veteran incurred an injury in the line of duty to his neck while unloading military equipment form a military truck, there is no indication that he had any problems related to his right knee.  Rather, the records noted that he felt a sharp pain in his neck and was treated at Fort Buchanan Health Clinical medical personnel for C3/4/5/6/7 disk bulges.  

Additionally, on a June 2006 Initial Medical Review-Annual Medical Certificate, the Veteran was essentially asked to identify his any medical problems since his last periodic physical examination.  He reported multiple medical problems, none of which involved his right knee.     

While the Veteran reported that he had swollen, stiff, or painful joints and muscle aches on a December 2006 post-deployment health reassessment pertaining to his tour in South America from June 2004 to August 2005, again he did not identify his right knee.   

Additionally, in February 2013, the VA examiner opined that the Veteran's patellofemoral dysfunction was unrelated to any period of active service and the degenerative changes were expected findings related to the normal process of aging.  The examiner explained that the knee pain did not occur the day of activation (May 15, 2005, was unrelated to any trauma and was reported as of insidious onset and evolution.  

This opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's C-file, and the examiner's opinion is accompanied by a sufficient explanation.  Prejean; Nieves-Rodriguez.  There is no competent, contrary opinion of record.

However, to the extent that the Veteran indicated that his underlying right knee disability was aggravated by service (assuming, without deciding, that the Veteran is competent to make this determination) his statements are not credible, as they are inconsistent with other evidence of record.  The service treatment records show no complaints pertaining to the Veteran's right knee disability.  He sought treatment for other problems, but never for any right knee symptoms.  It strains credibility that the Veteran would suffer from such an increase in symptoms of a right knee disability and not seek treatment, when he did so for other problems.

Additionally, the Board finds the Veteran is not a reliable or consistent historian.  At the hearing he indicated that he injured his knee in 2000 during a period of ACDUTRA, on 2005 VA examination he described a 3-4 year history of bilateral knee pain unrelated to specific trauma, and he told the VA examiner during the March 2011 VA examination that the onset of right knee pain was in 2005 secondary to an incident related to unloading a truck and handling heavy weight.  In addition to the inconsistencies reported by the Veteran, service treatment records reveal that the only documented accident during a period of ACDUTRA occurred in July 2001, in which the Veteran injured his wrist.  Other Line of Duty determinations do not reflect any right knee injuries, but rather reveal that he injured his lower back while s moving equipment from a building in July 2004 and injured his neck while  unloading military equipment in June 2005.  

In light of the above, the Board finds that the Veteran's right knee disability was not aggravated by active duty.  

The Veteran is not entitled to the presumption of aggravation as there is no evidence regarding any increase in severity during active service.  The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, in this case, the preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim for entitlement to service connection for a right knee disability is denied.

ORDER

Entitlement to service connection for a right knee disability is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


